Appeal by petitioner (1) from order, entered January 26, 1959, *865which dismissed his petition in the nature of mandamus under article 78 of the Civil Practice Act, to direct the District Attorney of Orange County to return to petitioner certain property, including particularly a pistol, alleged to have been illegally seized, without a warrant, and (2) from order, entered February 24, 1959, which denied petitioner’s application, addressed to the inherent power of the Supreme Court, to compel said District Attorney to return such property. Orders unanimously affirmed, without costs. No opinion. Present — Beldock, Acting P. J., Ughetta, Christ, Pette and Brennan, JJ.